Black, J.
A demurrer, for want of sufficient facts, to each of the three paragraphs of the appellant’s complaint was sustained, and the appellant has assigned errors by three specifications, each relating to a separate paragraph of the complaint.
There is failure on the part of the appellant to comply with clause five of rule twenty-two of this court. Manifestly such an assignment of errors contemplates an examination as to the sufficiency of each paragraph of the complaint separately considered as an attempted complete statement of a cause of action. In the short statement in the appellant’s brief there are some general remarks relating to the purpose of the action, with a few meager references to some alleged averments of the complaint, with some observations having the color of argument. There is no attempt to set out the contents of either paragraph of the complaint in full, or to state succinctly its contents as a whole, nor does the statement seek to show the differences, if any, between the separate paragraphs, or in any way to discriminate between them, and what is said is asserted of the complaint as a whole, without showing in the statement the facts constituting the necessary ingredients of any cause of action. It must he assumed that the court below ruled correctly, the contrary not being adequately shown in the manner required by our rules.
Judgment affirmed.